Citation Nr: 0202873	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  00-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
inservice septoplasty.

2.  Entitlement to service connection for allergic rhinitis 
with sinusitis.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for cervical spine 
pain.

6.  Entitlement to an evaluation in excess of 0 percent for 
the service-connected pilonidal cyst removal residuals.

7.  Entitlement to an evaluation in excess of 0 percent for 
the service-connected left labia Bartholin cyst removal 
residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to 
November 1999.

This appeal arose from a June 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for the 
residuals of a septoplasty, allergic rhinitis with sinusitis, 
low back pain, headaches, sleep apnea and cervical spine 
pain.  This decision also granted service connection for the 
residuals of the removal of a pilonidal cyst and a left labia 
Bartholin cyst; each were assigned a noncompensable 
disability evaluation.  In November 2001, the veteran 
testified before the undersigned at a Travel Board hearing 
conducted at the Boston RO.

As noted, the rating action issued in June 2000 had denied 
service connection for sleep apnea.  The veteran had timely 
perfected her appeal of this issue.  However, she withdrew 
this issue from appellate consideration at the time of her 
November 2001 Travel Board hearing.


FINDINGS OF FACT

1.  The veteran underwent a septoplasty in service to repair 
a preexisting deviated nasal septum, which did not thereafter 
increase in severity during service.

2.  The veteran's preexisting allergic rhinitis with 
sinusitis did not increase in severity during service.

3.  The veteran does not suffer from a low back disability 
which can be related to her period of service.

4.  The veteran's headaches had their onset in service.

5.  The veteran does not suffer from a chronic cervical spine 
disorder which can be related to her period of service.

6.  The veteran's service-connected pilonidal cyst removal 
residuals are manifested by a tender and painful scar.

7.  The veteran's service-connected left labia Bartholin cyst 
removal residuals are manifested by a tender and painful 
scar.


CONCLUSIONS OF LAW

1.  The veteran's deviated nasal septum clearly and 
unmistakably preexisted service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§ 1111 (West 1991).

2.  The residuals of a septoplasty were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.306(b)(1) (2001).

3.  Allergic rhinitis with sinusitis clearly and unmistakably 
preexisted service, and the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. § 1111 (West 
1991).

4.  The veteran's preexisting allergic rhinitis with 
sinusitis was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.306, 3.380 (2001).

5.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).

6.  Headaches were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

7.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303(b) (2001).

8.  The criteria for a 10 percent disability evaluation for 
the service-connected pilonidal cyst removal residuals have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 
Diagnostic Code 7804 (2001).

9.  The criteria for a 10 percent disability evaluation for 
the service-connected left labia Bartholin's cyst removal 
residuals have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.21, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for the 
residuals of a septoplasty, allergic rhinitis with sinusitis, 
a low back disorder, headaches and cervical spine pain.  She 
has asserted that each of these disorders had their onset in 
service and that service connection is therefore justified.  
She has also claimed that her service-connected pilonidal 
cyst and left labia Bartholin cyst removal residuals are more 
disabling than the current disability evaluations would 
suggest.  She has asserted that she suffers from tender and 
painful scarring, which should be compensated.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA law and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Septoplasty residuals

The veteran's service medical records indicate that she was 
seen with complaints of nasal obstruction.  On October 1, 
1996, it was noted that her septum was deviated slightly to 
the left.  It was commented that this was related to a 
possible fracture suffered in 1991.  This was described as 
mild/minimal with no evidence of turbinate impingement.  On 
January 13, 1997, she underwent an open septorhinoplasty.  
The left side of her nose was noted to be almost completely 
obstructed.  A treatment note from February 20, 1997 found 
that her nasal obstruction was completely resolved.  
Additional complaints of mild nasal congestion began in March 
1997.

A VA examination of the veteran was performed in February 
2000.  This found that her nasal septum was in the midline.

The veteran testified before the undersigned at a personal 
hearing in November 2001.  She stated that she had had no 
trouble breathing prior to service.  However, she indicated 
that her condition was worse following the inservice 
septoplasty.



Allergic rhinitis with sinusitis

The veteran's service medical records include the report of 
the entrance examination conducted in March 1995.  She noted 
no asthma, wheezing or allergies.  On May 8, 1996, she 
complained of breathing problems, epistaxis and decreased 
sense of smell since suffering a nasal trauma five years 
before.  No visible deformity was present.  During June 1996, 
she complained of sinus problems; on the 6th there was 
positive maxillary tenderness noted and acute sinusitis was 
diagnosed.  On October 1, 1996, she reported experiencing 
wheezing and a runny and itchy nose.  The examination found 
mild mucosal swelling and pallor.  The assessment was 
allergic rhinitis, likely perennial with questionable 
seasonal component, although her symptoms and history were 
not entirely compatible with the clinical presentation.  On 
November 12, 1996, her nasal mucosa was still swollen 
although it was less pale.  The septum was only slightly 
irritated.  In July 1999, she reported worsening symptoms and 
on August 26, 1999, she had a runny nose with clear drainage 
and sinus pressure.  The nose displayed pale mucosa and the 
assessment was allergic rhinitis.  She continued to be 
treated for allergic rhinitis in September 1999.

The veteran was examined by VA in February 2000.  She stated 
that her allergic rhinitis had had its onset in 1996, 
following her septoplasty.  The examination of her nose 
showed no tenderness over the sinuses.  An x-ray was negative 
for sinusitis.

A private treatment record from February 23, 2000 revealed 
the veteran's complaints of sinus congestion, which she had 
indicated had worsened after she had moved into her parent's 
basement.  The diagnosis was chronic sinusitis.  An x-ray 
obtained in March 2000 showed extensive chronic bilateral 
maxillary sinusitis with obstruction of both infundibula.  
There was also evidence of a minor degree of sinusitis in the 
ethmoidal and sphenoid air sinuses.  On December 4, 2000, a 
private physician noted that a March 2000 CT scan had shown 
bilateral maxillary sinusitis.

The veteran testified before the undersigned at a personal 
hearing in November 2001.  She stated that she experienced 
infections and had sinus pressure.  She also noted that her 
nose would run throughout the day.


Low back disorder

The veteran's service medical records note that she 
complained on October 16, 1998 of pain in the mid-back after 
exercising on a Nordic Track machine.  The examination 
revealed no lesions and a straight spine.  She had full range 
of motion of the upper extremities, although movement of the 
left shoulder caused pain.  She was advised to avoid exercise 
that required use of the upper extremities.  However, no 
underlying back disorder was identified.

The veteran underwent a VA examination in February 2000.  She 
complained of middle and low back pain.  She displayed 80 
degrees of forward flexion; 25 degrees of extension; and 20 
degrees of lateral flexion bilaterally.  An x-ray was 
negative.  No back pathology was diagnosed; the only 
diagnosis made concerning the back area was of a pilonidal 
cyst.  

In November 2001, the veteran testified before the 
undersigned at a personal hearing.  She claimed that she had 
a back disorder and that her back had been sensitive ever 
since undergoing treatment for a pilonidal cyst.


Headaches

The veteran's service medical records include the March 1995 
entrance examination, which made no note of headaches.  On 
May 3, 1996, she complained of headaches and tiredness over 
the past week.  The examination was negative.  On October 16, 
1998, she complained of headaches that she thought might be 
due to a pinched nerve.  On April 12, 1999, she again 
reported headaches and it was noted that she had trigger 
point tenderness on the paraspinal muscle just left of T2.  
The assessment was tension headaches.  In June and July 1999, 
she again reported having tension headaches, which she was 
afraid might be due to a back problem.  However, in July, she 
indicated that her headaches had improved after she had 
stopped using some exercise equipment.  On July 19, 1999, an 
examination found that her cranial nerves were intact.  She 
reported experiencing occasional headaches, which were always 
right-sided and which would last from 12 to 24 hours.  These 
would usually resolve with sleep.  Her headaches would 
increase with greater work stress.  The assessment was 
tension headaches versus migraines.  On August 26, 1999, she 
was noted to suffer from allergy symptoms, to include nasal 
drainage, sinus pressure and headaches.

After service, the veteran was advised to keep a diary of her 
headaches by her private physician.  This diary noted 
headaches on an almost daily basis between November 13, 1999 
and March 1, 2000.  A VA examination conducted in February 
2000 noted her complaints of tension and migraine headaches 
which had had their onset in April 1999.  She indicated that 
she would have headaches two to three times per week; these 
would occasionally last for 24 hours.  The neurological 
examination was intact.  The diagnosis was tension and 
migraine headaches. 

Private treatment records from February and March 2000 noted 
her continuing complaints of headaches.  She noted that her 
sister suffered from migraines.  On December 4, 2000, her 
physician submitted correspondence in which it was stated 
that the veteran had begun to have headaches two years 
before.  These would usually start at the base of her nose, 
were sharp in nature, and would radiate to either temple 
area.  She experienced these headaches two to three times per 
week and she would often be nauseous and suffer from 
photophobia.  She noted that these headaches had started in 
1998 after she had begun to take a new birth control pill.  
She switched to another pill in November 2000 and noticed a 
decrease in the frequency of her headaches.  The neurological 
examination was intact.  The physician noted that the 
etiology of her headaches was unclear although it was 
possible that they could be related to her birth control 
pill.  She was seen again by her private physician in March 
2001; she noted that she was doing better, with a severe 
pounding headache occurring approximately once every two to 
three weeks.  

The veteran testified before the undersigned in November 
2001.  She stated that her headaches had started after her 
in-service septoplasty.  She stated that she experienced 
headaches on a weekly basis and would have to lie down in a 
darkened room for relief.  She also indicated that she has 
lost time from work due to these headaches.

Cervical spine disorder

The veteran's service medical records note no complaints of 
neck pain at the time of the March 1995 entrance examination.  
On April 12, 1999, she complained of neck pain.  The 
examination noted that her spine was straight and she 
displayed full range of motion.  Palpation of the cervical 
spine revealed no deformities.  She again reported neck pain 
on June 16, 1999.  Her spine was straight and she had full 
range of motion in all directions.  There was some paraspinal 
tenderness in the soft tissue next to C7 to T1.  The spinous 
processes were prominent but not abnormally so.  On July 12, 
1999, it was noted that her cervical spine was straight, she 
had full range of motion and there was no bony tenderness.  
At no time was an underlying disorder of the cervical spine 
diagnosed during service.

In January 2000, a private treatment note indicated that she 
had chronic cervical strain.  However, a VA examination 
conducted in February 2000 found that her neck was supple.  
No disorder of the cervical spine was identified. 

The veteran testified at a personal hearing before the 
undersigned in November 2001.  She expressed her belief that 
the constant lifting of heavy backpacks in service resulted 
in the development of a neck problem.  She submitted a 
December 4, 2001 statement from her physician which indicated 
that she was going to be receiving physical therapy for her 
complaints of neck pain.



Pilonidal cyst removal residuals

The service medical records indicated that the veteran had a 
pilonidal cyst removed in December 1997.  The VA examination 
conducted in February 2000 noted her complaints of continuing 
pain of the coccyx.  She had a scar over the coccygeal 
region, which measured 2 cm by 1/8 cm.  The diagnosis was 
pilonidal cyst. 

The veteran testified at a personal before the undersigned in 
November 2001.  She indicated that the scar over the 
coccygeal area was tender and causing back discomfort.


Left labia Bartholin cyst removal residuals

The veteran's service medical records indicated that she was 
treated between January 1997 and February 1998 for recurring 
Bartholin cysts of the left labia.  She was examined for VA 
in February 2000, which included a negative PAP smear and 
reported a status post repair of a rectal-vaginal fistula and 
dyspareunia.  

In November 2001, the veteran testified before the 
undersigned at a personal hearing.  She stated that the scar 
from treatment for the Bartholin cyst was tender.  She also 
reported that she has discomfort and cannot wear tight 
clothing.


Relevant law and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A.§ 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2001).

In general, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2001).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2001).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2001).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2001).

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.          
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, it is noted that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2001).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to 38 C.F.R. Part 4, Code 7804 (2001), a 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), it was stated that "a veteran need 
only demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis


Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the August 2000 Statement of the Case 
(SOC) that was issued during the pendency of the appeal, the 
veteran and her representative were provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC also notified the 
veteran of the pertinent laws and regulations, as well as her 
due process rights.  She has been given ample opportunity to 
present evidence and argument in support of her claims, to 
include the presentation of her arguments at a personal 
hearing before the undersigned in November 2001.  The veteran 
also submitted additional evidence at the personal hearing.  
There is no indication that there is any relevant evidence 
which currently exists and which has not been obtained.  The 
Board does note that the claims for service connection for 
low back and cervical spine disorders had been denied as not 
well grounded by the RO in the June 2000 decision.  However, 
the Board will address these claims on the merits; since this 
is a greater level of review that that provided by the RO, 
the Board finds no prejudice to the appellant in handling the 
claims on the merits without first referring them to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.



Discussion

Service connection

Residuals of an inservice septoplasty

A review of the record indicates that the veteran underwent a 
septoplasty in January 1997 to repair a deviated nasal 
septum.  There is no indication in the service medical 
records that the veteran suffered any trauma to the nose that 
would have caused such a deviation; rather, at the time of 
the surgery, it was noted that this deviation had been 
present since trauma to the nose that had occurred in 1991, 
prior to service.  Therefore, it is found that the deviated 
septum for which the surgery was undertaken clearly existed 
prior to her entry into service.  The surgery that was 
performed in service was clearly done in order to ameliorate 
the underlying condition, that is, the deviated septum.  This 
was accomplished, as is evidenced by the February 1997 
service medical record which indicated that the nasal 
obstruction caused by the deviated nasal septum had been 
completely resolved and by the February 2000 VA examination 
report that noted that the septum was in the "midline."  
Therefore, this surgical intervention had the effect of 
ameliorating the condition in question and will not be 
service-connected, absent a showing that the disease or 
injury was otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1) (2001).  However, there is no evidence of 
record that the condition, the deviated nasal septum, was 
otherwise aggravated by service.  There was no additional 
injury to the nose during service and no evidence that this 
condition increased in severity during service (the nasal 
congestion that was noted in service was related to her 
allergic rhinitis, not the surgery).  

As a consequence, the septoplasty that was performed to 
ameliorate the deviated nasal septum, cannot be service-
connected in this case.  It is concluded that the 
preponderance of the evidence is against the veteran's claim 
for service connection for the residuals of a septoplasty.


Allergic rhinitis with sinusitis

A review of the veteran's service medical records indicates 
that the veteran suffered from breathing problems prior to 
entry into service, despite the negative March 1995 entrance 
examination.  When she was first seen for these complaints in 
May 1996, she indicated that these problems had been present 
for the past five years, thus suggesting their onset in 1991.  
Therefore, based upon contemporary records, it is clear that 
her breathing problems, diagnosed in service as allergic 
rhinitis, existed prior to her entry into service.  The 
question remains as to whether this disorder increased in 
severity during service; in other words, did its underlying 
pathology worsen.  After a careful review of the evidence of 
record, it is found that this disorder did not increase in 
severity during the period of the veteran's service.  The 
service medical records clearly noted that the veteran's 
allergic rhinitis was seasonal in nature, improving at 
certain times of the year.  The pertinent regulations make it 
clear that seasonal manifestations are generally to be 
regarded as acute diseases, which resolve without residuals.  
See 38 C.F.R. § 3.380 (2001).  There is no indication in the 
record that the veteran's allergic rhinitis in service 
permanently increased in severity.  This conclusion is 
supported by the findings of the February 2000 VA 
examination, which noted that there was no tenderness over 
the sinuses and which included a normal x-ray report.  This 
evidentiary record argues against a finding that an increase 
in the underlying pathology of the allergic rhinitis occurred 
in service.  She has also alleged that the septoplasty in 
servce had caused this disorder to develop.  However, the 
evidence of record clearly shows that her nasal symptoms 
existed before the surgery.  Therefore, they could not have 
been the result of the septoplasty.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for allergic rhinitis with sinusitis.



A low back disability

The veteran has claimed that she suffers from a low back 
disability for which service connection should be awarded.  
However, a review of the service medical records does not 
show any complaints of or treatment for an orthopedic 
disorder of the low back.  The only disorder treated was a 
pilonidal cyst.  This is not an orthopedic disorder of the 
low back.  Rather, a "[p]ilonidal is defined as 'containing 
hair nested in a cyst-used of congenitally anomalous cysts 
in the sacrococcygeal area [the region of the sacrum and 
coccyx] that often become infected and discharge through a 
channel near the anus."  Pernorio v. Derwinski, 2 Vet. App. 
625, 627 (1992) [quoting WEBSTERS MEDICAL DESK DICTIONARY 
549, 629 (1986)].  Moreover, the VA examination conducted in 
February 2000 did not find any disorder of the lumbosacral 
spine.  There was no diagnosis and an x-ray was negative.  
While the veteran has alleged that she suffers from a 
distinct disability of the low back, separate from the 
pilonidal cyst (for which she is already service-connected), 
she is not competent as a layperson to render an opinion as 
to medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.


Headaches

After a careful review of the evidence of record, it 
determined that entitlement to service connection for 
headaches is warranted.  The service medical records are 
replete with complaints of headaches, from which she 
continued to suffer after her release from service.  Clearly, 
this disorder, from which she still suffers, had its onset 
during active duty.

Therefore, after weighing all the evidence of record and 
after resolving any doubt in the veteran's favor, it is 
determined that that evidence supports her claim for 
entitlement to service connection for headaches.

Cervical spine disorder

The veteran has asserted that she suffers from a cervical 
spine disorder which had its onset during service.  The 
service medical records do show that she complained of neck 
pain on three occasions.  However, after examinations, no 
disorder of the cervical spine was found, nor was there any 
evidence of an injury to the neck.  A private examiner had 
noted cervical strain in January 2000; however, there was no 
clinical evidence to support this conclusion, nor was there 
any evidence of any injury or attribution to service.  A 
February 2000 VA examination again noted her complaints of 
pain, but found no evidence of a cervical spine disorder.  In 
fact, the examination was normal.  Based upon this evidence, 
it cannot be found that the veteran injured her cervical 
spine in service, nor can it be found that she suffers from a 
current cervical spine disability.  The veteran only has 
complaints of pain, with no evidence of an underlying 
disorder.  It has been clearly held that pain alone, with no 
sufficient factual showing that the pain derives from an 
inservice disease or injury, cannot be service-connected.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Finally, while the veteran has testified that she believes 
that she suffers from a neck disorder related to service, she 
is not competent, as a layperson, to render an opinion 
relating to medical diagnosis or causation.  See Espiritu, 
supra.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder.


Increased evaluations

The veteran has requested that compensable evaluations be 
assigned to her service-connected pilonidal cyst and left 
labia Bartholin cyst removal residuals.  The evidence of 
record has shown that each of these scars is tender and 
painful on objective demonstration.  Therefore, it has been 
shown that a 10 percent disability evaluation is justified.

In conclusion, it is found that, after weighing the evidence 
of record and resolving any doubt in the veteran's favor, the 
evidence supports entitlement to a schedular 10 percent 
evaluation for the service-connected pilonidal cyst and left 
labia Bartholin cyst removal residuals.  However, the 
evidence does not support a higher rating.  Functional 
impairment attributable to the above disorders is not 
clinically shown.


Extraschedular evaluations

The RO declined referral of the appellant's claims seeking 
increased ratings for her service-connected pilonidal cyst 
and left labia Bartholin cyst removal residuals on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) when 
it adjudicated this case in June 2000.  The Board agrees as 
it does not appear from a review of the medical record that 
referral for consideration of extraschedular ratings for 
these disabilities is indicated.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, in 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App., at 339

As fully detailed above, the medical evidence does not 
reflect that the appellant's service-connected pilonidal cyst 
and left labia Bartholin cyst removal residuals warrant 
entitlement to increased compensation above the level now 
assigned under the schedular criteria and hence, it does not 
appear that she has "exceptional or unusual" disabilities.  
It has not been shown that she has required frequent 
hospitalizations for these disorders, nor is there evidence 
of regular outpatient care for them.  Moreover, there appears 
to be no specific evidence of "marked interference" in 
employment as a result of these disabilities beyond that 
contemplated by the regular schedular standards.  Thus, there 
is no evidence of record which reflects that these 
disabilities are exceptional or unusual such that the regular 
schedular standards are inadequate to rate them.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for these 
disabilities is not in order.






















(Continued on next 
page)

ORDER

Service connection for the residuals of an inservice 
septoplasty is denied.

Service connection for allergic rhinitis with sinusitis is 
denied.

Service connection for a low back disorder is denied.

Service connection for headaches is granted.

Service connection for a cervical spine disability is denied.

An evaluation of 10 percent for the service-connected 
pilonidal cyst removal residuals is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An evaluation of 10 percent for the service-connected left 
labia Bartholin cyst removal residuals is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

